— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services (hereinafter the Commissioner), dated December 5, 1983, which, after a hearing, denied the petitioner’s request to expunge a report from the New York State Central Register of Child Abuse and Maltreatment.
Determination confirmed and proceeding dismissed on the merits, with costs.
Our review of the record as a whole convinces us that there is substantial evidence to support the Commissioner’s determination that the report should not be expunged (see, e.g., Matter of Livecchi v Perales, 118 AD2d 714).
The petitioner also contends that the hearing officer’s decision failed to credit or give weight to certain testimony. Where, as in the instant proceeding, there is conflicting testi*576mony and questions of credibility exist, the weight given to the testimony, and the choices made, are matters for the trier of fact and are not germane upon an analysis for the presence of substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Stork Rest. v Boland, 282 NY 256). Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.